       Case 3:21-cv-00043-DPM Document 9 Filed 04/15/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

MARIO OLIVER                                                 PLAINTIFF
Reg. #25832-009

v.                      No. 3:21-cv-43-DPM-PSH

BRENT COX, Jail Administration, Greene
County Jail; DON CRITTENDEN, Assistant
Jail Administrator, Greene County Jail;
CODY KELLEY, Corporal, Greene County
Jail; JAMES GLENN, Sergeant, Greene
County Jail; DAVE BARNUM, Sergeant,
Greene County Jail; and MORGAN
ROBINSON, Officer, Greene County Jail                    DEFENDANTS

                                ORDER

     1. The Court withdraws the reference.
     2. Oliver hasn't updated his address; his mail is still being
returned undelivered.     Doc. 6-8.   His complaint will therefore be
dismissed without prejudice.      LOCAL RULE 5.5(c)(2).      An in forma
pauperis appeal from this Order and accompanying Judgment would
not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                        D .P. Marshall Jr.
                                        United States District Judge
